Name: Commission Regulation (EC) NoÃ 1565/2005 of 26 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 27.9.2005 EN Official Journal of the European Union L 250/1 COMMISSION REGULATION (EC) No 1565/2005 of 26 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 26 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 36,0 096 24,6 204 40,8 999 33,8 0707 00 05 052 77,5 999 77,5 0709 90 70 052 69,3 999 69,3 0805 50 10 052 45,0 382 63,4 388 74,1 524 60,3 528 63,7 999 61,3 0806 10 10 052 82,1 220 86,5 624 181,7 999 116,8 0808 10 80 388 84,3 400 80,1 508 32,2 512 85,3 528 46,8 720 34,3 800 143,1 804 66,8 999 71,6 0808 20 50 052 89,6 388 69,5 720 75,4 999 78,2 0809 30 10, 0809 30 90 052 75,8 624 73,7 999 74,8 0809 40 05 052 82,7 066 64,4 388 18,0 508 24,5 624 110,9 999 60,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.